PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/329,693
Filing Date: February 28, 2019
Appellant(s): Microsoft Technology Licensing, LLC


Liyuan LIU
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 20, 2022.


(I) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 19, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA .
	A. 	Claims 1-2, 4, 6-8, 10-16, 18-23 are currently pending.
	B.	Claims 3, 5, 9, 17 are canceled.
	C.	Claims 1-2, 4, 6-7, 15-16 and 18-23 are rejected.
	D.	Claims 8, 10-14 are allowed.  
	E.	Claims 15-16, 18-20 are new ground(s) of rejection.
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquires set forth in Granham V. John Geere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 as summarized as follows:
	A.	Determining the scope and contents of the prior art.
	B.	Ascertaining the differences between the prior art and the claims at issue.
	C.	Resolving the level of ordinary skill in the pertinent art.
	D.	Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Figure 3 of the application illustrates the claimed invention.

    PNG
    media_image2.png
    566
    612
    media_image2.png
    Greyscale


6.	Claims 1-2, 21-23 are rejected under 35 U.S.C. 103 as being obvious over May-Weymann (US 2014/0348072 A1).
	Regarding independent claim 1, May-Weymann discloses a terminal device, a computer program product and a method implemented at a terminal device (see figure 4), comprising:
	receiving a first Cell Broadcast Service (CBS) message and a second CBS message from a network device in a first receiving time interval of a first Discontinuous Reception (DRX) period, the first DRX period including at least the first receiving time interval and a first dormant time interval without receipt of CBS messages (A DRX cycle includes a wake-up period and a dormant period, in step S402, receiving multiple messages in the DRX cycle.);

    PNG
    media_image3.png
    652
    667
    media_image3.png
    Greyscale

	0016]: “Example CB messages include public warning messages, advertisements, breaking news and sports updates.”).  At least the first Cell Broadcast Service (CSB) and a second CSB messages are received during the wake-up period of the first DRX.
	detecting at least one difference between a first characteristic of the first CBS message and a second characteristic of the second CBS message (public warning message has higher priority than advertisements, news or sport);
	decreasing a second dormant time interval of second DRX period based at least in part on detecting that the first characteristic is different from the second characteristic, wherein the second dormant time interval occurs after the first receiving interval; and
	increasing a second receiving time interval of the second DRX period based at least in part on detecting that the first characteristic is different from the second characteristic.
	([0049]: “At step S410 the modem 4 is arranged to modify the interval scheduling behavior at the modem 4 for reception of the one or more public warning CB message that is expected in the next schedule period.”)
	([0017]: “The public warning messages are identified by message identifiers dedicated for a particular public warning system.  When an expected CB message is a public warning message, i.e., a message regarding a natural disaster or other emergency situation, the scheduling behavior at the device for receipt of the CB message should be modified so that the public warning message is received and acted on accordingly by a user of the device.”)
	(“determine that one or more public warning message is to be broadcast to the modem from the communication network in a second later time period; and based on said determination, modify operation of the modem in the second later time period to ensure said one or more public warning message is received and acted by the modem.” See Way-Weymann, claim 1.)
In other words, the modem 4 monitors a scheduling message to determine whether a PWS message(s) is expected to be received during the (next) second DRX period.  When the expected CB message(s) is not PWS messages, the modem 4 configured not to modify the next (second) DRX.  On the other hand, when determined the next CB message is public warning message, the modem 4 modify the next (second) DRX period such that to decrease a dormant time interval of the second DRX, in turn, to increase the receiving time of the second DRX, thus the receiving time to be longer during the second DRX so to ensure receiving of the PWS messages.
May-Weymann differs from the claims in that, May-Weymann teaches modify scheduling behavior of the second DRX cycle by increase receiving in-order to properly receive the expected PWS message.  May-Weymann, however, fails to teach decreasing a second dormant time interval of the second DRX cycle.  It is well known in the art that one DRX cycle length includes a receiving period and a dormant period in which the modem 4 enters sleep mode for a certain period of time during dormant and wake up to receive messages for another period of time.  When configure to increase the receiving period of the DRX cycle for reception of the one or more public warning CB message, in turn, the dormant period of the DRX cycle be decreased.
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to modify the second DRX, when the PWS messages are expected, such that to decrease the dormant period and to increase the reception period so that the modem 4 wake up sooner to receive the public warning messages and acted on accordingly by a user of the modem 4 device.

	Regarding claims 2 and 16, May-Weymann teach wherein the detecting whether the first characteristic of the first CBS message is different from the second characteristic of the second CBS message comprises:
	detecting that a first type of the first CBS message is different from a second type of the second CBS message, a type of a CBS message indicating that the CBS message is mandatory, optional, or advised.
	([0016]: “Example CB messages include public warning messages, advertisements, breaking news and sports updates.”)
	([0054]: “In the ETWS system, emergency information is delivered on two levels.  A primary notification contains the minimum, most urgently required information to indicate the imminent occurrence of tsunami or earthquake.”)
	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to set PWS messages as a highest priority and is mandatory, while CBS messages like advertisements, news or sport may be indicated as optional.

	Regarding claim 21, May-Weymann disclose wherein the first CBS message and the second CBS message contain information related to one or more of traffic, weather, and advertisement, or an emergency.  ([0016]: “Example CB messages include public warning messages, advertisement, breaking news and sport updates.”)

	Regarding claims 22 and 23, May-Weymann teach wherein the first characteristic indicates a first type of information contained in the first CBS message and the second characteristic indicates a second type of information contained in the second CBS message.  ([0016]: “Example CB message include public warning messages, advertisements, breaking news and sports updates.”).

7.	Claims 4, 6, 18-19 are rejected under 35 U.S.C. 103 as being obvious over May-Weymann (US 2014/0348072 A1) in view of Anderson et al. (US 2012/0120843 A1).
	Regarding claims 4, 6, 18 and 19, although May-Weymann fails to teach determining a dormant threshold based on the first dormant time interval, using a threshold for modification is common knowledge in the art and also teach in Anderson.
	Anderson et al. in the same field of invention, discloses a method for adjusting DRX parameter values to optimization of UE battery consumption whilst maintaining certain latency or Quality of Service criteria associated with the communication with the UE.
	Anderson et al. teaches ([0085]: “a Discontinuous Reception (DRX) parameter value is adapted by monitoring a traffic flow associated with a communication between user equipment and a network, the traffic flow comprising a plurality of data packets, identifying a triggering event based upon observed characteristic of a plurality of data packets, and adjusting the DRX parameter value in response to identifying the triggering event.  Adjusting the DRX parameter value may include reconfiguring a reception pattern of the user equipment.”)
	([0077]: “The transition to a new DRX parameter value may be triggered by an activity or other characteristic or statistic of traffic flow.  For example, a network may be monitoring a particular statistic of a traffic flow and comparing the particular statistic to a threshold.  When the particular statistic reaches the threshold, the DRX parameter value may be reconfigured to support a new operating mode or new reception pattern of a mobile device.”)

    PNG
    media_image4.png
    644
    643
    media_image4.png
    Greyscale

Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Anderson et al. with May-Weymann so to adapt, adjust or otherwise modify one or more DRX parameters in accordance with a data packet pattern based on a threshold.
 (II)   NEW GROUNDS OF REJECTION: 
Claims 15-16, 18-19 are rejected as being obvious over Weymann (US 
2014/0348072 A1) in view of Anderson et al. (US 2012/0120843 A1).
Rejections based on the newly cited reference follows:
8.	Claim 15 is rejected under 35 U.S.C. 103 as being obvious over May-Weymann (US 2014/0348072 A1) in view of Anderson et al. (US 2012/0120843 A1). 
	Regarding claim 15, May-Weymann disclose a computer program product being tangibly stored on a non-transitory machine-readable medium and comprising machine-executable instructions, the instructions, when executed by a terminal device, causing the terminal device to:
	receive a first Cell Broadcast Service (CBS) message and a second CBS message from a network device in a first receiving time interval of a first Discontinuous Reception (DRX) period, the first DRX period including at least the first receiving time interval and a first dormant time interval without receipt of CBS messages;
	detecting whether a first characteristic of the first CBS message is different from a second characteristic of the second CBS message. (A DRX cycle includes a wake-up period and a dormant period, in steps S402 and S404, receiving multiple messages in the DRX cycle.).  Figure 4 illustrates at least first and second CBS message(s) may be expected to receive in a DRX cycle.  In step S408 shows a first characteristic of the first CBS message may be different from a second characteristic of the second CBS message.  ([0016]: “Example CB message include public warning messages, advertisements, breaking news and sports updates.”).
	Step S408 compares a high priority message PWS to lower priority CB messages. When detect a difference in characteristic (high priority message PWS different from lower priority advertisement CB messages), configure to modify a next DRX mode.

    PNG
    media_image3.png
    652
    667
    media_image3.png
    Greyscale

May-Weymann fails to teach in response to detecting the first characteristic of the first CBS message is different from the second characteristic of the second CBS message, set a time length for a second dormant time interval of a second DRX period below a dormant threshold, wherein the second dormant time interval occurs after the first receiving time interval; and 
in response to determining that the first characteristic of the first CBS message is not different from the second characteristic of the second CBS message, set the time length for the second dormant time interval above the dormant threshold.
	Anderson et al. in the same field of invention, teach ([0077]: “The transition to a new DRX parameter value may be triggered by an activity or other characteristic or statistic of a traffic flow.  For example, a network may be monitoring a particular statistic of a traffic flow and comparing the particular statistic to a threshold.  When the particular statistic reaches the threshold, the DRX parameter value may be reconfigured to support a new operating mode or new reception pattern of a mobile device.  The new parameter value may be adjusted or set on a dynamic basis to reflect the QoS requirements or needs of a logical channel contributing to the underlying traffic flow that trigger the new operating mode.”

    PNG
    media_image4.png
    644
    643
    media_image4.png
    Greyscale

	In other words, in response to detecting PWS messages (highest priority messages) in the next DRX cycle, the modem 4 may be configured to set a dormant time interval below a dormant threshold, meaning the dormant time is set at a shorter time interval.  Whereas in response to determining that the CBS messages are advertisements, breaking news and sports updates (lower priority messages) the modem 4 may be configured to set a dormant time interval above the dormant threshold, which allow longer sleeping period so to save battery power.
	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to configure the modem 4 so the modem 4 may be monitoring a particular statistic of a traffic flow and comparing the particular statistic to a threshold (dormant threshold and/or receiving threshold).  When the particular statistic reaches the threshold, the DRX parameter value may be reconfigured to support a new operating mode or new reception pattern of a mobile device.

9. 	Claim 16 comprises the same features as in claim 2, therefore is rejected for the same reasons as in claim 2.
10.	Claim 18 comprises the same features as in claim 4, therefore is rejected for the same reasons for the same reasons in in claim 2.

(III)   WITHDRAWN REJECTIONS	
The rejections of claims 8, 10-14 have been withdrawn. 
The rejections of claims 7 and 20 have been withdrawn.
(IV)   	Allowable Subject Matter
Claims 8, 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject 
matter:  the prior art made of record fail to disclose in combination or render obvious the following features:
	a controller configured to: detect that a first characteristic of the first CBS message is identical to a second characteristic of the second CBS message; increase a second dormant time interval of a second DRX period based at least in part on detecting that the first characteristic is identical to the second characteristic, wherein the second dormant time interval occurs after the first receiving time interval; and decrease a second receiving time interval of the second DRX period based at least in part on detecting that the first characteristic is identical to the second characteristic.
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, 
but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or fairly suggest in combination in response to the 
second dormant time interval expiring, receiving a further CBS message from the network device; and in response to determining that the further CBS message is identical to at least one of the first CBS message or the second CBS message received in the first receiving time interval reducing a time length of the second receiving time interval.	
(V)   Response to Argument
	A.   Independent claim 1, 2, 4, 6, 21-23:  
Applicant argues “the Office Action errs because the prior art does not teach or 
suggest detecting characteristic differences between a first CBS message and a second CBS message that where both received from a network device during a first receiving time interval of a first Discontinuous Reception (DRX) period.
Examiner respectfully disagrees with Applicant’s argument because Way-
Weymann indeed discloses this feature.  See figure 4.

    PNG
    media_image5.png
    755
    923
    media_image5.png
    Greyscale

 	In figure 4, S404, S408, show in normal scheduling time, meaning only lower priority CB messages, such as advertisements, breaking news and sports updates, are received in this DRX cycle (first DRX period in the claim), no modification of the DRX be applied to the scheduling.  Whereas, steps S408, S410 show in the event of emergency, meaning PWS message(s) are expected, the modem 4 configured to modify the scheduling behavior in a way to increase a next (second) receiving time interval of the next DRX period so that the modem 4 may wake up sooner to receive the public warning messages and acted on accordingly by a user of the modem 4 device.
	In May-Weymann, the characteristic differences in the CBS messages are lower CB advertisements, breaking news and sports updates and higher priority PWS message(s).
	May-Weymann indeed teach Receiving Multiple CBS Messages in normal time event (a first DRX period), when no PWS messages are expected to be received (see S408, S406).  In event of emergency occurs, the PWS messages are expected to be received, the modem 4 configured to modify the scheduling behavior of the next DRX period so to properly received the expected PWS messages, steps S408, S410.
A.   The Examiner asserts May-Weymann discloses and render obvious all features in claim 1-2, and 21-23.  And Weymann in view of Anderson et al. disclose and render obvious all features in claims 2, 4, 6 and 21-23, therefore the rejections stand.
	B.   The Examiner asserts May-Weymann in view of Anderson et al. disclose and render Obvious all features in claims 15-16 and 18-20.
	C.  Claims 8, 10-14 are allowed.
      D.   Claims 7 and 20 are objected to as being dependent upon a rejected base 
claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRENDA H PHAM/Primary Examiner, Art Unit 2412         

/CHUONG T HO/Primary Examiner, Art Unit 2412                                                                                                                                                                                                                                                                                                                                                                                                       
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412                                                                                                                                                                                                        



                                                                                                         
	
(VI)   Requirement to pay appeal forwarding fee.  
	In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.